PER CURIAM.
This is an appeal from a verdict which found the appellant guilty of murder in the third degree, judgment and sentence accordingly.
The only point preserved for review on appeal is whether there was competent, sufficient evidence to sustain the verdict. An examination of the record reveals such and, therefore, it is incumbent upon this court to sustain it. Williams v. State, Fla.App.1966, 187 So.2d 913; Walden v. State, Fla.App.1966, 191 So.2d 68; Richburg v. State, Fla.App.1967, 199 So.2d 488.
Affirmed.